NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS VALDEZ,                                    No.    17-35407

                Plaintiff-Appellant,            D.C. No. 1:15-cv-03151-MKD

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                   Mary K. Dimke, Magistrate Judge, Presiding

                           Submitted August 14, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Luis Valdez appeals the district court’s decision affirming the Commissioner

of Social Security’s denial of Valdez’s application for supplemental security

income under Title XVI of the Social Security Act. We review de novo, Garrison

v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ properly provided clear and convincing reasons supported by

substantial evidence to discredit Valdez’s testimony. See Garrison, 759 F.3d at

1014-15 (standard of review). First, substantial evidence supports the ALJ’s

reasoning that the medical evidence did not support Valdez’s testimony. See

Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (explaining that the ALJ may

properly include lack of supporting medical evidence in the reasons to discredit

claimant testimony as long as it is not the only reason). The ALJ reasonably

concluded that the medical evidence as a whole supported only relatively mild

mental health limitations and only mild to moderate degenerative changes in

Valdez’s spine. Second, the ALJ reasonably identified Valdez’s specific testimony

as to his need to lie down during the day and his limitations in social interaction

and concentration as inconsistent with Valdez’s activities as actually performed,

including playing sports, living in a shelter with others, visiting the library, and

reading the newspaper. See Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.

2015) (requiring the ALJ to make specific findings as to what evidence discredits

what testimony); Garrison, 759 F.3d at 1016 (explaining that a claimant’s

activities are a valid basis to discredit their testimony only when the activities as

actually performed are inconsistent with the testimony). Any error in relying on

additional reasons was harmless. See Carmickle v. Comm’r, Soc. Sec. Admin., 533
F.3d 1155, 1162 (9th Cir. 2008).



                                           2                                     17-35407
      The ALJ provided specific and legitimate reasons to reject treating

psychiatrist Dr. Rodenberger’s opinion, including inconsistency with objective

medical evidence in the record and lack of support by Dr. Rodenberger’s own

clinical findings. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

(inconsistency with objective medical evidence); Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005) (lack of support by clinical findings). Substantial

evidence supports the ALJ’s conclusion that Dr. Rodenberger’s phrase “stably

unstable” was too vague to support his opinion.

      The ALJ properly rejected examining psychologist Dr. Moon’s opinion

because it was (1) inconsistent with the longitudinal record of Valdez’s conditions,

and (2) it relied on Valdez’s untrustworthy self-reports. See Bray v. Comm’r of

Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (concluding that the ALJ

may properly reject the opinion of a treating physician that relies on a claimant’s

unreliable self-reports); Tommasetti, 533 F.3d at 1041 (ALJ may reject medical

opinion that is inconsistent with objective medical evidence). While Dr. Moon

conducted a clinical interview and mental status examination, Dr. Moon’s report

explicitly indicated that it relied on Valdez’s self-report in assessing specific

functional limitations.

      The ALJ properly rejected the opinions provided for Washington State

Department of Social & Health Services by several examining social workers as



                                           3                                        17-35407
inconsistent with the longitudinal record. See Molina v. Astrue, 674 F.3d 1104,

1112 (9th Cir. 2012) (concluding that inconsistency with objective medical

evidence is a germane reason to reject non-acceptable medical opinions). Because

no evidence showed that Ms. Vaagen and Mr. Moen acted under close supervision

of a treating psychiatrist, the ALJ was not required to provide specific and

legitimate reasons to reject their opinions. See Molina, 674 F.3d at 1111

(reasoning that a non-acceptable medical source should not be treated as an

acceptable medical source when no evidence shows that they acted under close

supervision of a physician).

      The ALJ properly rejected opinions as to Valdez’s physical limitations from

his treating Nurse Practitioners because of a lack of supporting medical evidence

and reliance on Valdez’s self-reports. See Molina, 674 F.3d at 1112 (inconsistency

with medical evidence is a germane reason to reject non-acceptable medical

opinions); Bray, 554 F.3d at 1228 (concluding that the ALJ may properly reject the

opinion of a treating physician that relies on a claimant’s unreliable self-reports).

      Any error in failing to discuss the opinions of non-examining psychologists

Dr. Eisenhauer and Dr. Covell was harmless because the ALJ properly rejected the

only medical evidence that Dr. Eisenhauer and Dr. Covell relied on. See Molina,
674 F.3d at 1115 (this court should not remand on account of harmless error);

Bayliss, 427 F.3d at 1216 (9th Cir. 2005) (“an ALJ need not accept the opinion of a



                                           4                                    17-35407
doctor if that opinion is . . . inadequately supported by clinical findings” (citation

omitted)).

      The ALJ properly reviewed the remaining medical evidence, and substantial

evidence supports the ALJ’s conclusion giving greatest weight to the opinions of

Drs. Dougherty, Gentile, and Beaty. By limiting Valdez to simple instructions and

work that requires only occasional changes, the ALJ reasonably assessed specific

functional limitations consistent with the record as a whole, including Dr. Gentile’s

opinion that Valdez’s attention would wane episodically. See Stubbs-Danielson v.

Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (reasoning that the ALJ was not

required to reject a medical opinion where the RFC reasonably assessed specific

functional limitations that adequately accounted for the opinion).

      AFFIRMED.




                                           5                                     17-35407